The plaintiff's appeal is confined to an attempt to correct three paragraphs of the finding. We have examined the evidence as certified, and think this appeal is without merit.
The defendant rests its argument upon its appeal, upon three grounds. Before taking these up seriatim, it should be pointed out that the defendant has not had the evidence certified in aid of its claim to correct the finding. The evidence is before the court in aid of the plaintiff's appeal and can be used for no other purpose.
First. The defendant claims that the subordinate facts found do not support the conclusions reached by the court, namely, that these representations, made by the defendant to the plaintiff, were false and known to be false by the defendant, and were relied upon by the plaintiff to his damage. All of these so-called conclusions are definitely found facts, as will appear by reference to paragraphs 23, 24, 25 and 26 of the draft-finding, which are marked "proven," as well as in the finding in paragraphs 23, 24 and 25.
These definite findings cannot be ignored or disposed of as conclusions improperly drawn from the subordinate facts; they are the subordinate facts.
These definite findings cannot be disregarded without *Page 460 
violating our rules and established practice; and other parts of the finding and draft-finding marked "proven" are in harmony with these statements and furnish the fullest support for them, if they could in any sense be held to be mere conclusions.
Second. It is found that the foreman of the defendant opened the car and took from it eighty bags of feed on May 25th, and did not at that time observe any signs of fire, and it was not until May 27th that he first found the feed on fire.
Paragraph 15 of the draft-finding, marked "proven," is that Mr. Arnold (the president of defendant) informed Messrs. Wallace (agent of plaintiff) and Lyons (agent of defendant) that when the defendant went to unload the car of feed it was discovered "on fire."
Paragraph 16 of the draft-finding, marked "proven," is that before July 30th, 1918, Wallace and Lyons had a talk with Mr. Breed, secretary of defendant, and that "at that time Breed informed Messrs. Wallace and Lyons that on the morning that the defendant went down to unload the car it was discovered on fire; that the car had burned on the morning before they had unloaded it."
These findings fully support the trial court's finding that these representations were false. The fact that defendant, at about this time, claimed that this feed was unfit for transportation and subject to the vice of combustion, does not tend to prove that these representations were not made, nor that they were not false, nor that they were not relied upon and constituted the inducement to the plaintiff to pay over the moneys representing the damage done by the fire. We cannot say as matter of law that these statements are so inconsistent that we must wholly disregard the trial court's finding that the plaintiff in fact relied upon these representations. It must be conceded that these findings *Page 461 
(paragraphs 24, 25 and 26 of the draft-finding), make out the case of fraudulent representations as set up in the complaint, and, as we have no means of testing whether they accord with the evidence or not, we must accept them. These statements also appear in the finding. That part of the defendant's claim that the subordinate facts do not support the statement that these representations were "known to be false by the defendant," admits of more controversy than the rest of the claim. But as to this we think the subordinate facts do substantiate this finding. Aside from this, the finding that the representations were known to be false to the defendant was a finding of fact which we cannot disturb.
The foreman, who was the sole representative of the defendant in unloading this car, knew the fact that there was no sign of fire when he unloaded the eighty bags, and his knowledge was the knowledge of the defendant, for he was its agent in charge of the matter of the unloading of the car. When the defendant, through its president and secretary, made other representations as to the facts contrary to the facts which its foreman knew, it must be held to have represented something as true which was false and which it knew to be false, for at that time the knowledge of the foreman was its knowledge. That the president and secretary may have believed what they represented, does not make it true that the defendant did not then know that these representations were false. It knew the facts known to its foreman in the course of his employment, and any representations relating to its business made by its officers which were contrary to the facts known to it, constituted a false statement known to it to be false. But the finding in paragraph 23 as quoted, that these representations were made recklessly without caring whether the same were true or not, is conclusive. The same legal conclusion of liability will follow the making *Page 462 
of reckless statements as follows the making of false statements knowingly.
This finding brings the case squarely under the doctrine of Scholfield Gear  Pulley Co. v. Scholfield,71 Conn. 1, 16, 40 A. 1046: "The term `fraudulent representations' imports of itself the commission of an active wrong in saying what was said; and that it was necessary either to bring a scienter home to the defendant, or else a reckless disregard of consequences, or culpable omission to investigate."
The defendant does not contest this legal proposition. Nor does it claim that the facts found do not make out a case of fraudulent representations. Rather it seeks to avoid the legal conclusion from the findings made, in two ways: (1) that the fact of the making of the representations, their falsity, the knowledge by the defendant of their falsity, and the reliance by the plaintiff upon them, were all mere conclusions unsupported by the subordinate facts; and we have shown that these statements were facts found and not conclusions, and were in fact fully supported by the other facts found; and (2) that there is a variance between the complaint as based on fraud and the case as developed by the subordinate facts of the finding.
The defendant does not argue this point. Obviously from its standpoint the question of variance depends upon the establishment of its first point, that these several statements in respect to the representations were mere conclusions unsupported by the subordinate facts.
Third. The defendant's third point is in reality the one upon which it relies, and that is, that the injury, even though a case of fraudulent representations is made out, is damnum absque injuria. Reference to the brief of defendant shows that the body of the argument is devoted to the proposition that the plaintiff was liable by reason of his breach of the implied warranty of fitness *Page 463 
or condition of this feed, and hence has suffered no damage; that is to say, that since the feed was subject to combustion and unfit for transportation, the defendant might have offset the damage from combustion against the price in an action for the latter, and might, if the plaintiff prevails in this case, sue to recover the amount of damage from the fire; hence, to avoid circuity of action, the judgment should be rendered in favor of the defendant.
But it does not follow that the defendant could recover if it had pleaded in due course the facts as they have been found by the court. Since the feed was liable to combustion in the restricted area of the car, it was immaterial whether it occurred before or after delivery, unless the defendant had had a reasonable time in which to remove the feed from the car and had failed to avail itself of this opportunity. In that case the issue would have come to the point of determining whether the defendant had had the feed in its possession a sufficient time in which to have unloaded it by the exercise of reasonable diligence. The finding in this case does not answer this issue.
The case upon the pleadings and the proof is not that case. It is an action to secure, as damages, moneys in amount equal to the moneys paid the defendant in consequence of the plaintiff's reliance upon certain representations which were false and made by the defendant to the plaintiff without having reasonable ground for making them, for the purpose of inducing him to pay to it such sum. The proof of these fraudulent representations imported the violation of a legal right, and that violation imported damage, and this is so even though no actual loss has come to the plaintiff, or if in fact defendant's breach of duty has proved a benefit to the plaintiff. Watson v. New Milford Water Co., 71 Conn. 442,451, 42 A. 265; Excelsior Needle Co. v. Smith,61 Conn. 56, 65, 23 A. 693. *Page 464 
In Sprague v. Taylor, 58 Conn. 542, 20 A. 612, a wife sought to recover money paid, through the inducement of fraudulent representations, to satisfy a claim outstanding against her husband. The defendant offered to prove that the plaintiffs sustained no damage; that they saved forty per cent of the debt due on the deficiency judgment, by compromising as they did. The court excluded the offer; and we sustained the ruling, and held that the evidence was not admissible to show that she was not damaged by the fraud. A defendant cannot say: "I, by my fraudulent representations, induced you to pay over your money, but since you in fact owed me this sum you cannot recover for my fraud." That would enable the defendant to excuse his conceded liability by pleading his own fraud. Aborn
v. Rathbone, 54 Conn. 444, 446, 8 A. 677; NewHaven Savings Bank v. Atwater, 51 Conn. 429, 431.
Though the subject-matter of, for example, a sale is worth as much or more than the contract price, if the sale be induced by fraudulent representations, an action of deceit will lie. Drake v. Holbrook, 25 Ky. Law Rep. 1489, 78 S.W. 158, 159. While legal injury must accompany an actionable fraud, the injury need not have a compensable market value. The invasion of a right presumes damage. The true rule is well stated in 20 Cyc. 42: "The correct principle is that plaintiff is entitled to be placed in the situation he would have occupied had there been no fraud, and that his right of recovery must be determined on this basis." King v.White, 119 Ala. 429, 432, 24 So. 710; Hicks v. Deemer,187 Ill. 164, 170, 58 N.E. 252; Bergeron v. Miles,88 Wis. 397, 398, 60 N.W. 783.
   There is no error.
In this opinion the other judges concurred.